Order entered July 25, 2022




                                        In The
                              Court of Appeals
                       Fifth District of Texas at Dallas

                                No. 05-22-00158-CV

            KELLY M. LIEBBE AND JONATHAN RUTE, Appellants

                                          V.

  STEPHEN COURTNEY, M.D. AND STEPHEN COURTNEY, M.D., P.A.,
                         Appellees

                On Appeal from the 296th Judicial District Court
                             Collin County, Texas
                    Trial Court Cause No. 296-03470-2016

                                       ORDER

      A sealed supplemental clerk’s record containing five documents was filed on

March 14, 2022. Because the record before this Court did not contain a sealing

order, we directed the parties to provide written verification whether the trial court

signed a sealing order. See TEX. R. CIV. P. 76a. On July 5, 2022, counsel for each

appellant filed written verifications that the trial court did not sign a sealing order.

Accordingly, we STRIKE the sealed supplemental clerk’s record filed on March

14, 2022.
      We ORDER Collin County District Clerk Lynne Finley to file, within

seven days of the date of this order, a supplemental clerk’s record without seal

containing the same five documents filed in the March 14 sealed supplemental

clerk’s record.

      We DIRECT the Clerk of this Court to send a copy of this order to Ms.

Finley and all parties.

                                           /s/   BONNIE LEE GOLDSTEIN
                                                 JUSTICE